Citation Nr: 1713796	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously remanded this claim in November 2013 and October 2014 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  


FINDING OF FACT

The Veteran's bilateral hearing loss did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.      38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied via a December 2010 correspondence that was sent to the Veteran prior to the RO decision that is the subject of this appeal.
 
Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The RO obtained the Veteran's service treatment records and VA treatment records identified by the Veteran.  The Veteran was afforded adequate VA examinations in April 2011, January 2014, and December 2014, wherein, the examiner reviewed the Veteran's records, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist was satisfied.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
2.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system. Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran contends that he experienced bilateral hearing loss as a result of working as an Ammunition Storage Operations Specialist in service, where he was exposed to acoustic trauma, specifically, live weapon fire and noise from engines.  The Veteran indicated that hearing protection was not always available.  

Following separation from service, the Veteran stated that he worked as a truck driver for approximately twenty to twenty-five years.  He then worked for a steel foundry for six years, with additional miscellaneous warehouse work.  (VA Examination, December 2014).  The Veteran denied occupational and recreational noise exposure during all of his VA examinations in 2011 and 2014.  

A review of the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was an Ammunition Storage Operations Specialist. 

The Veteran's service treatment records (STRs) are silent for complaints of, diagnosis of, or treatment for hearing loss.  The Veteran stated in his August 1971 entrance examination that he was in good health, and he did not indicate any hearing problems.  During the examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
0
N/A
0
LEFT
15
5
5
N/A
0

During his July 1973 separation examination, the Veteran indicated that there were no problems with his hearing.  The following pure tone thresholds, in decibels, were reported:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
10
LEFT
10
5
5
N/A
15


The Veteran's post-service VA treatment records from June 2007 to October 2014 indicated the Veteran's hearing was normal for speech, specifically in September 2012, January 2014, and July 2014.  No hearing barriers were identified, nor was a decrease in hearing noted.  (VAMC Treatment Records, Received October 27, 2014).

The Veteran was afforded a VA examination in April 2011.  During this examination, he stated that he had difficulty hearing the television, as well as soft-spoken voices.  The pure tone thresholds, in decibels, during the examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
40
LEFT
10
15
25
25
50

The Maryland CNC Test found 100 percent speech recognition in both the right and left ears.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss, noting that this hearing loss had a minor impact on the Veteran's functional hearing ability.  The audiologist opined that the Veteran's hearing loss was "less likely than not" related to acoustic trauma from his military noise exposure.  The audiologist based this opinion on a review of the Veteran's enlistment and separation examinations which he determined documented normal hearing ranges.  He further cited to the American College of Occupational Medicine Noise and Hearing Conservation Committee that "a noise induced hearing loss will not progress once noise exposure is stopped."  

The Veteran underwent another VA examination in January 2014.  During the examination, the Veteran stated he had difficulty with high-pitched sounds and that he experienced episodes of dizziness.  The pure tone thresholds, in decibels, during the examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
35
LEFT
10
20
35
40
50

The Maryland CNC Test found 96 percent speech recognition in the right ear and 100 percent speech recognition in the left ear.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist opined that the Veteran's bilateral hearing loss was not "at least likely as not" caused by or a result of an event in military service, stating that the Veteran's hearing was well within normal limits at separation from service.  The audiologist based this opinion on a review of the Veteran's enlistment and separation examinations which he determined did not show a significant threshold shift.  The audiologist referenced a report from the Institute of Medicine (IOM) entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus" (2006), which stated there was no scientific basis to conclude that "hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure." 

During the Veteran's December 2014 VA examination, the Veteran stated that he constantly needed to turn the volume up on the television to hear it better.  When asked by the audiologist to describe when his hearing problems began, the Veteran could not recall when he first noticed his hearing difficulties.  The pure tone thresholds, in decibels, during the examination, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
40
LEFT
15
15
30
40
50

The Maryland CNC Test found 98 percent speech recognition in the right ear and 100 percent speech recognition in the left ear.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist opined that the Veteran's bilateral hearing loss was not "at least as likely as not" caused by or a result of an event in military service.  The audiologist based this opinion on a review of the Veteran's enlistment and separation examinations which she determined did not show evidence of a significant threshold shift.  Further, the audiologist noted that at forty-one years post-separation, the Veteran currently had only minimal hearing loss at that examination.   

In April 2015, a VA medical officer reviewed the Veteran's claims file and reconciled the findings from the IOM's 2006 report cited to by the VA audiologist during the Veteran's January 2014 VA examination.  The medical officer opined that it was "less likely than not" that the Veteran's claimed hearing loss was caused by or aggravated by military service or exposure to noise, stating that although there was a minimal increase in his pure tone thresholds during his in-service audiological examinations, the Veteran's hearing remained in the normal range for hearing.  The medical officer cited to Duthie's Practice of Geriatrics, 4th edition, which stated that "aging and prolonged exposure to loud noise are the most common causes of hearing loss."  Reconciling the January 2014 VA audiologist's opinion, the medical officer stated that the cited IOM report remained the definitive consensus in this matter, as there was no significant threshold shift in the Veteran's hearing from entrance to separation.  The medical officer opined it was "less likely than not" that a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 HZ for the right or left ear was reached because there was a minimal change in the Veteran's pure tone thresholds at his entrance and separation examinations, as well as normal speech discrimination testing scores in the years following his separation examination.  The medical officer opined that the Veteran's bilateral hearing loss was more likely due to aging, rather than to an in-service injury.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is not related to his active service.  As a result, service connection is not established.

Here, there is a present disability, as the Veteran was diagnosed with bilateral hearing loss during his November 2011, January 2014, and December 2014 VA examinations.  During these examinations, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the Veteran's STRs are silent for any complaints of, diagnosis of, or treatment for hearing loss.  The Board recognizes the Veteran's assertions that he was exposed to live weapon fire and noise from engines during service, and that hearing protection was not always available for him to wear.  The Board acknowledges a minimal change in the Veteran's pure tone thresholds from his entrance to separation examinations, noting that despite this small increase, the Veteran's hearing remained within normal range throughout his period of military service.  Moreover, the Veteran denied any hearing loss during his July 1973 separation examination.  

There is no competent evidence of chronic symptoms of bilateral hearing loss during service or continuous symptoms of bilateral hearing loss since service.  The record does not establish a diagnosis of bilateral hearing loss VA purposes within one year of service separation.  The first competent medical evidence showing audiometric findings meeting the threshold requirements of 38 C.F.R. § 3.385 is the April 2011 VA examination, approximately thirty-eight years after service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) is not warranted.

The Veteran's post-service VA treatment records note that the Veteran's hearing was normal for speech and that no decreases in hearing or hearing barriers were identified in his VA treatment records from June 2007 to October 2014.  Further, during his December 2014 VA examination, the Veteran could not recall when he first noticed that he was having difficulty with his hearing.  For these reasons, and for the reasons cited above, the Board has determined that the Veteran is an unreliable historian.  As such, there is no competent evidence establishing complaints of, diagnosis of, or treatment for hearing loss during service.

There is no medical or other competent evidence of a nexus between the Veteran's bilateral hearing loss disability and service.  As noted, VA afforded the Veteran three audiometric examinations in April 2011, January 2014, and December 2014.  All three audiologists opined that the Veteran's bilateral hearing loss was not "at least as likely as not" caused by or a result of an event in military service, basing their opinions on a review of the Veteran's enlistment and separation examinations which they determined did not show evidence of a significant threshold shift.  Further, the audiologists cited to medical literature indicating that "a noise induced hearing loss will not progress once noise exposure is stopped" and that there was no scientific basis to conclude that "hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure."  The April 2015 VA medical officer's opinion agreed with the previous VA audiologists' opinions and expanded further on their rationale, citing to medical literature that noted "aging and prolonged exposure to loud noise are the most common causes of sensorineural hearing loss."  The medical officer cited to additional medical-based, clinical evidence that demonstrated that permanent positive threshold shift greater than normal measurement variability is less likely when there is minimal changes in auditory acuity and normal speech discrimination test scores, as was evidenced by the Veteran's enlistment and separation examinations, as well as his Maryland CNC Tests.

The Board finds the VA medical opinions from April 2011, January 2014, December 2014, and April 2015 to be probative, as they include the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the Veteran's claims file as well as his lay statements.  Specifically, the audiologists and medical officer considered the audiometric testing in active service and the current audiometric findings.  The VA audiologists and VA medical officer determined that there was no nexus between the Veteran's bilateral hearing loss and his military service.  The VA audiologists and VA medical officer have training, knowledge, and expertise on which they relied on to form their opinions, and they provided persuasive rationale for them. 

The Board acknowledges the Veteran's contentions that his current bilateral hearing loss is related to service.  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of hearing loss requires more than a layperson can be expected to competently address.  Particularly where the identification of hearing loss depends heavily on instrumentation to even determine its presence, nature and severity, and given the particular circumstances of this case involving a more than 30-year gap between service and the determination of hearing loss with a post-service occupational history significant for high levels of noise, the Board finds that the determination of etiology in this case requires medical expertise.  As there is no indication that the Veteran has any medical training, education or experience, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical evidence of record, specifically, the April 2011, January 4, 2014, and December 2014 VA examination reports, as well as the April 2015 medical officer opinion.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Although the Veteran is entitled to the benefit of the 


	(CONTINUED ON NEXT PAGE)
doubt where the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.






____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


